Title: To George Washington from Henry Laurens, 14 April 1778
From: Laurens, Henry
To: Washington, George



Sir,
York Town [Pa.] 14th April 1778.

In obedience to the directions of Congress, I am to acknowledge the receipt of your letter of the 4th instant.
Congress with great concern perceive that your sensibility is wounded by their resolutions. Placing the firmest confidence in your prudence, abilities and integrity they wish to preserve that harmony

with you, which is essential to the general weal. You may rest assured that far from any intention to give you pain, their regulations have no other motives or end but the public good. They therefore hope that you will not in future be distrest by apprehensions as injurious to their honor as they are to your own feelings.
However different the views of Congress may seem to you now from what you supposed them to be when you entered into your late engagements with general Howe, Congress certainly had nothing in view but a proper respect to the dignity, safety & independence of these States.
the duplicity of general Howe, and authentic information, that the gentlemen appointed by you to negotiate the cartel, held opinions repugnant to the sense of Congress, constrained them in a matter of such high moment, as forming a general cartel, to express their sentiments in an explicit manner; lest they might have only to lament, when it was out of their power to remedy a misapprehension on points deeply affecting in their judgment, the safety & honor of these states.
Congress expected that you would consider their resolutions of the 30 Ult. in the light of private instructions calculated to shew their sense with respect to the general outlines of the proposed cartel: a practice usual with the supreme power of every state in similar cases.
You observe that a strict adherence to all the resolutions of Congress must of necessity destroy all idea of a cartel; but as a distinction can easily be made betwixt such of the resolutions of Congress as flow from general principles of policy, and those which arise from circumstances which have rendered a variation from time to time necessary, it is conceived that an attention to this discrimination will rid you of those embarassments, which you may, at first view, think yourself entangled with.
The resolution of Congress of the 19 December respecting the mode of settlement for supplies to the enemy’s prisoners seems not to have been sufficiently attended to. It is left at the option of the enemy to pay either in coin dollar for dollar or in provisions &c. equal in quantity and kind to what is furnished. Whatever objections may be made against the first mode, there surely cannot be a more just and equal ratio than the latter. Genl Burgoyne lately made the same objections on this point, which occurred to you; but on being reminded of the alternative offered by the resolution; he acquiesced, and the victualling ships are now actually delivering provisions in payment for what they received. The Commissaries of prisoners on each side may pass receipts for the rations received expressing the quantum of each article received for the subsistance of the prisoners in the power of the contracting parties and the balance may be paid in provisions or in coin, at the option of either party. The mode suggested by you is liable to

this strong objection, that it would lay us under the necessity of furnishing the enemy’s prisoners with us as well as ours with them with provisions; which certainly would be a capital advantage to them, if we consider the distance whence they must derive their supplies.
The resolution of the 30 December was a measure naturally flowing from the treason acts, which the respective states have passed in consequence of the express recommendation of Congress. On a mature deliberation, they are convinced that a deviation from it would be subversive of our character as an independant people & inconsistent with sound policy. No act of Congress can suspend the operation of the laws of the different states, and therefore they cannot consent that any measure should be adopted in the proposed cartel which may contravene this resolution. It does not however appear to Congress that any embarrassment will arise in this matter unless the enemy should insist upon an article in the cartel That Americans taken in arms shall be intitled to the benefit of an exchange. Under the terms of “Officer for Officer, soldier for soldier” &c. which are generally used in cartels, traitors would no more be included by the laws of nations than deserters. The carrying this resolution into practice can depend only on the will of the several states who in this respect must be presumed to be governed by principles of policy, of which they must necessarily be competent judges.
With respect to the resolution concerning genl Lee, at his request, Congress are willing that you should wave his exchange for major general Prescot as a preliminary article; it is however their intention that no cartel be acceded to unless it be expressly admitted therein, that general Lee be exchanged for general Prescot.
Congress have taken measures for purchasing such Articles of capt. Cotteneau’s cargo as are necessary for the Army.

By order of Congress
Henry Laurens, President

